Exhibit 10.4

FIRST AMENDMENT TO

ADMINISTRATIVE SERVICES AGREEMENT

This First Amendment to Administrative Services Agreement (the “Amendment”)
dated August 1, 2006 is by and between North Carolina Radiation Therapy
Management Services, Inc., a North Carolina corporation (“MANAGEMENT SERVICES”)
and Radiation Therapy Associates of Western North Carolina, P.A., a North
Carolina professional corporation (“PC”). The terms defined in this Amendment
shall have the same meaning set forth in the Administrative Services Agreement
unless otherwise set forth herein.

WITNESSETH:

WHEREAS, MANAGEMENT SERVICES and PC are parties that certain Administrative
Services Agreement entered into as of January, 2002 (the “Administrative
Services Agreement”);

WHEREAS, the parties desire to amend the Administrative Services Agreement to
clarify each party’s obligations with respect to fees for professional services;

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and for other valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:

1. Section 1.10. Fees for Professional Services. of the Administrative Services
Agreement is hereby amended in its entirety as follows:

“1.10. Fees for Professional Services. MANAGEMENT SERVICES shall be solely
responsible for routine ordinary legal, accounting and other professional
services incurred by the PC in operating the Practice absent a violation by the
PC of any provisions of this Agreement; provided, however, PC shall be
responsible for the cost of, and reimburse MANAGEMENT SERVICES for, the out-of
pocket expenses incurred by MANAGEMENT SERVICES from time in connection with any
additional or extraordinary professional services rendered for the benefit of
the PC.”

2. Except as set forth herein, the Administrative Services Agreement shall in
all respects continue to be, and shall remain, unaltered and in full force and
effect in accordance with its terms. This Amendment may be signed in one or more
counterparts and by facsimile, all of which shall be considered one and the same
agreement.



--------------------------------------------------------------------------------

[The remainder of the page is blank and the signature page follows.]

IN WITNESS WHEREOF, the undersigned have executed this Amendment on the date set
forth herein.

 

NORTH CAROLINA RADIATION THERAPY

MANAGEMENT SERVICES, INC.

By:

 

/s/ David M. Koeninger

Name:

  David M. Koeninger

Title:

  Vice President

 

RADIATION THERAPY ASSOCIATES OF

WESTERN NORTH CAROLINA, P.A.

By:

 

/s/ Daniel E. Dosoretz

Name:

  Daniel E. Dosoretz

Title:

  Vice President